Citation Nr: 0601369	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether eligibility for education benefits under the 
Montgomery GI Bill Selected Reserves (Chapter 1606) is 
established.


INTRODUCTION

The veteran had active military service from March 1983 to 
May 1986, and active duty in the Marine Corps Reserve from 
June 12, 1986 to September 30, 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which determined that the 
appellant was not eligible for VA educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
(The Veterans Educational Assistance Program).

The matter was remanded to the RO in June 2005 for further 
development.  The claim has been returned for adjudication.  


FINDINGS OF FACT

1.  The veteran was discharged from active duty in the Marine 
Corps Reserve on September 30, 1990, and signed a 6-year 
contract for reenlistment in the Army National Guard more 
than one year thereafter, on February 13, 2002.

2.  The Armed Forces has indicated that the veteran's 
eligibility to receive educational assistance pursuant to 
Chapter 1606, Title 10, terminated effective October 1, 1990, 
due to her September 30, 1990 discharge from Reserve duty.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C. §§ 16132, 16133 (2005); 38 
C.F.R. §§ 21.7540, 21.7550 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was provided VCAA notice as 
required by 38 U.S.C.A. § 5103(a). However, such notice is 
not required in this case because the Board finds that it is 
the law in this case, and not the evidence, that is 
dispositive.  An opinion from the VA General Counsel has held 
that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or required to develop evidence to substantiate a claim, 
where the claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that when there is an 
error in the VCAA notice, or in this case the absence of the 
VCAA notice, there is no prejudice to a claimant as a result 
of the error if the benefit sought could not possibly have 
been awarded as a matter of law.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 116 (2005) ("This Court has held that an 
error is nonprejudicial where the benefit sought could not 
possibly have been awarded as a matter of law.")  The Board 
also notes that the Court has held that "strict adherence 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in the Court's 
unnecessarily imposing additional burdens on the BVA and DVA 
with no benefit flowing to the veteran."  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
finds that no further action is necessary with respect to the 
VCAA since it is the law, and not the evidence, that is 
dispositive in this case.

According to the law, educational benefits are available to 
members of the Selected Reserve under Chapter 1606, Title 10, 
United States Code.  To be eligible for Chapter 1606 
benefits, a reservist (1) shall (i) enlist, reenlist, or 
extend an enlistment as a Reserve for service in the Selected 
Reserve so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension; or (ii) be appointed as, or be 
serving as, a Reserve officer and agree to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C. 
chapter 30.  38 C.F.R. § 21.7540(a) (2004).  

The record reflects, and the service department has verified, 
that the veteran's basic eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
was June 26, 1989, and that her eligibility terminated on 
October 1, 1990, due to her discharge from Reserve duty on 
September 30, 1990.  On February 13, 2002, the veteran signed 
a 6-year contract for reenlistment in the Army National 
Guard.  

Under the laws and regulations pertaining to educational 
assistance under Chapter 1606, Title 10, United States Code, 
a reservist's period of eligibility expires effective the 
earlier of the last day of the 10-year period beginning on 
the date the reservist became eligible for educational 
assistance or the date the reservist was separated from the 
Selected Reserves.  10 U.S.C. 16133; 38 C.F.R. § 21.7550(a).  
While there are certain exceptions to that time limit, for 
example if a reservist is separated from the Selected Reserve 
because of a disability or the veteran's unit was 
deactivated, neither is applicable in this case because 
information from the service department does not indicate 
either the veteran was discharged from the Selected Reserves 
because of a disability or because her unit was deactivated.

Applicable law also establishes that a veteran's eligibility 
may be resumed after Reserve duty status ends if the veteran 
returns to the Selected Reserve within one year.  The Board 
also notes that laws and regulations pertaining to 
educational assistance under Chapter 1606, Title 10, United 
States Code provide that the Armed Forces will determine 
whether a reservist is eligible to receive benefits pursuant 
to that program.  38 C.F.R. § 21.7540(a).

The appellant has produced evidence of her re-enlistment on 
February 13, 2002, in the New Mexico Army National Guard of 
the United States, for a duration of 6 years at the pay grade 
of E5.  The appellant re-enlisted at 1116th Trans Co., 
Grants, New Mexico 87020.  The re-enlistment document is 
signed by the appellant and the recruiter and certified by an 
enlistment/re-enlistment officer.  The Board observes that 
there is a DD Form 2384-1, Notice of Basic Eligibility 
(NOBE), signed by an official of the Department of Defense, 
indicating February 13, 2002 as the appellant's date of basic 
eligibility for Chapter 1606 benefits.  However, in July 
2002, the Department of Defense screen showed that the 
appellant was not eligible from October 1, 1990, due to 
discharge from a prior period of Reserve service.  The record 
does not reflect that she reenlisted in the Selected Reserve 
within one year of her discharge from her period of Reserve 
service which ended on September 30, 1990.

Therefore, under the facts of this case and based on the laws 
set forth above, it is clear that the veteran is not entitled 
to educational assistance under Chapter 1606, Title 10, 
United States Code since the service department has indicated 
that the veteran's eligibility terminated on October 1, 1990, 
and the veteran did not reenlist in the Selected Reserve 
within one year of her discharge from prior Reserve duty on 
September 30, 1990.  While the Board acknowledges the 
veteran's contentions, the Board is bound by laws enacted by 
Congress and regulations promulgated by the VA.  The Board 
would also note that the DD Form 2384 (Selected Reserve 
Education Assistance Program (GI Bill) Notice of Basic 
Eligibility) signed by the veteran in March 2002 clearly 
explained that unused educational benefits would normally 
expire on the earlier of the date of the 10th anniversary of 
the eligibility to benefits or on the date of separation from 
the Selected Reserves.  Accordingly, the Board concludes that 
there is no entitlement to educational assistance under 
Chapter 1606, Title 10, United States Code.




ORDER

Basic eligibility for educational assistance under Chapter 
1606, Title 10, United States Code, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


